UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2296


RUFUS JULIUS CORNELIUS ANDERSON, a/k/a Rufus Julius C. Anderson,
a/k/a Rufus J. Anderson,

                   Plaintiff - Appellant,

             v.

KAREN PATTERSON; MIRANDA B. PIERCE WARE; JOHN SIMMONS;
PATRICIA FULLER; E.F. IRICK,

                   Defendants - Appellees
             and

LETITIA VERDIN; DAVID FISHER; ALEX KINLAW,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Mary G. Lewis, District Judge. (6:16-cv-00761-MGL)


Submitted: April 25, 2017                                   Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rufus J. C. Anderson, Appellant Pro Se. Stephanie Holmes Burton, GIBBES &
BURTON, LLC, Spartanburg, South Carolina; Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina; Robert Patrick Coler, Assistant City
Attorney, Logan McCombs Wells, CITY ATTORNEY’S OFFICE, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Rufus Julius Cornelius Anderson appeals the district court’s order accepting the

recommendation of the magistrate judge and granting Defendants’ motions to dismiss his

42 U.S.C. § 1983 (2012) complaint on the basis of qualified immunity.          We have

reviewed the record and find no reversible error. Accordingly, we deny Anderson’s

motion for an order of protection or restraining order, grant leave to proceed in forma

pauperis, and affirm for the reasons stated by the district court. Anderson v. Patterson,

No. 6:16-cv-00761-MGL (D.S.C. Sept. 29, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3